Citation Nr: 0501278	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  04-08 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an eye disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The appellant had active service from January 1943 to 
February 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from March and April 2003 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  In those determinations, the RO 
denied the appellant's claim of entitlement to service 
connection for retinal detachment, macular degeneration, and 
status post cataract extraction.  The appellant disagreed and 
this appeal ensued.  

In August 2004, the appellant testified at a video-conference 
hearing before the undersigned Acting Veterans Law Judge.  
38 U.S.C.A. § 7107(c) (West 2002).  A transcript of the 
hearing is of record.  


FINDINGS OF FACT

1.  The appellant had active military service from January 
1943 to February 1946.  

2.  The appellant contends he had a congenital cataract of 
the left eye at entrance in service.  

3.  The congenital cataract of the left eye did not undergo 
an increase in symptomatology during service.  

4.  The appellant had repair of a cataract of the left eye in 
1997 and a retinal detachment of the left eye in 1999; from 
the latter disorder, he lost the use of the left eye.  

5.  The evidence does not show an etiologic link between the 
retinal detachment in 1999 and his congenital cataract of the 
left eye during service.  


CONCLUSION OF LAW

An eye disorder was not incurred in or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

The VCAA redefined VA's duty to assist and enhanced its duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, and 3.326 (2004) (regulations 
implementing the VCAA).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note  
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C. § 5107.  See 
Bernklau v. Principi , 291 F.3d 795 (Fed. Cir. 2002); Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  The VA 
regulations promulgated to implement the Act provide for the 
retroactive effect of the regulations, except as specified.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  

The appellant's claim was received in October 2002, and there 
are no issues as to provisions of forms or instructions for 
applying for the benefit.  38 U.S.C.A. § 5102 (West 2002); 38 
C.F.R. §§ 3.150, 3.159(b)(2) (2004).  The United States Court 
of Appeals for Veteran Claims' (Court's) decision in 
Pelegrini v. Principi (Pelegrini II), No. 01-944, U.S. Vet. 
App. (June 24, 2004) (granting motion for reconsideration of 
and vacating Pelegrini v. Principi (Pelegrini I), 17 Vet. 
App. 412 (2004)), held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial AOJ decision was made after November 
9, 2000, the date the VCAA was enacted.  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004).  The VCAA notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant'  s possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s )."  
Pelegrini II, No. 01-944, U.S. Vet. App., at 10; see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

After the appellant filed his claims, the RO sent him letters 
in October 2002, January 2003, March 2003, April 2003, June 
2003, and September 2003 informing him of the adjudicatory 
process, the information and evidence necessary to 
substantiate the claim, the information and evidence VA would 
help him obtain, the information and evidence he should 
submit, the analysis employed in the rating decisions.  In 
January 2004, the RO issued a statement of the case, which 
informed him of the evidence of record, the legal criteria 
for establishing service connection, and the analysis 
employed by the RO in rendering its decision.  By 
implication, it therefore informed the appellant of the 
information and evidence needed to substantiate the claim.  

VA has informed the appellant of the information and evidence 
necessary to substantiate the claim.  The RO notified him of 
the need for information or evidence concerning the claim.  
In response, he identified sources of treatment, and records 
from these sources are associated with the claims file.  The 
appellant has been informed of the information and evidence 
not of record that is necessary to substantiate the claims, 
of the information and evidence he was expected to provide, 
of the information and evidence that VA would seek to obtain, 
and of the need to provide any information and evidence in 
his possession pertinent to the claim.  See Pelegrini II, No. 
01-944, U.S. Vet. App., at 10.  There is no indication that 
additional notification of the types of evidence needed to 
substantiate the  claim, or of VA' s or the appellant's 
responsibilities with respect to the evidence, is required.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Even if the initial notice in this case did not comply with 
Pelegrini II, any notice defect in this case was harmless 
error.  The content of the aggregated notices, including the 
notice letters subsequently issued, fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2004).  After VA provided this notice, 
the appellant communicated on multiple occasions with VA, 
without informing it of pertinent evidence.  He has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to the appellant.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2004).  The evidence of record does not 
include the service medical records, which were presumed to 
have been destroyed in a fire at the National Personnel 
Records Center (NPRC) in St. Louis, Missouri, in July 1973.  
The record does include private treatment records, statements 
from the appellant, and documents received from the appellant 
and his representative.  The record also includes the 
appellant's testimony at a hearing before the undersigned in 
August 2004.  The RO made reasonable efforts to obtain 
relevant records adequately identified by the appellant; in 
fact, it appears that all evidence identified by the 
appellant relative to this claim has been obtained and 
associated with the claims folder.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  A VA examination has not been scheduled in this 
case, for one is not necessary for substantiation of the 
claim.  The appellant's argument rests on whether there was 
an increase in the severity of a pre-existing congenital 
disorder, which can only be answered with contemporaneous 
records of service.  

There is no reasonable possibility further assistance might 
substantiate the claims.  See  38 U.S.C.A. § 5103A(2) (West 
2002); 38 C.F.R. § 3.159(d) (2004).  On appellate review, 
there are no areas in which further development is needed.  

II.  Analysis

The appellant argues first he lost his vision in the left eye 
from a condition that was related to or connected with his 
congenital cataract of the left eye.  He argues that his 
myopia of the left eye, related to his congenital cataract, 
meant he had an increased risk for development of a retinal 
detachment.  He further argues he served on active duty from 
1943 to 1946 without physical difficulty, then served from 
1949 to 1951 in the "active reserve".  From this reserve 
service, he contends he was denied entry into active duty 
because of a permanent physical defect.  He has submitted 
into evidence a copy of a service department document, dated 
in May 1951, indicating he was "found physically 
disqualified for active military service with defects not 
remedial within one year" and transferred from the "active 
reserve" to the "honorary reserve".  Although this 
document does not reveal the reason for this determination 
and transfer, the appellant argues it had to be due to his 
congenital eye disorder.  From this he postulates there was a 
permanent increase in the severity of the pre-service 
congenital cataract during this "active reserve" service 
and that service connection should be established for the 
extent of that increase.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2004).  Three elements generally 
comprise a service-connection claim.  First, there must be 
medical evidence of a current disability.  Second, there must 
be medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury.  Third, there must be 
medical evidence linking the current disability to that in-
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Given the appellant's argument, it is important to clarify 
the scope of service to which a determination of service 
connection may be attached.  The appellant's service from 
January 1943 to February 1946 is "active military, naval, or 
air service" to which a service-connection determination may 
be attached.  The service department issued a War Department 
(WD) Adjutant General's Office (AGO) Form 53-55 (Enlisted 
Record and Report of Separation Honorable Discharge) 
documenting this service.  His later service in the Army 
Reserve, which he defined as from February 1949 to at least 
May 1951, was not "active military, naval, or air service".  
It was, instead, service in a reserve unit that may have 
required short periods of active duty for training (such as 
two-week training periods) or inactive duty training (such as 
weekend drill periods).  In limited circumstances, service 
connection may be established for diseases or injuries 
related to a period of active duty for training or for 
injuries related to a period of inactive duty training.  See 
38 C.F.R. § 3.1(d) (defining a "veteran" as one who served 
on "active military, naval, or air service") and § 3.6(a) 
and (b) (2004) (generally defining "active military, naval, 
or air service" as active duty, active duty for training, 
and inactive duty training) (2004).  

The appellant has not alleged an increase in the severity of 
his left eye disorder in such periods of training.  He has 
argued he was called to active duty in 1951 during the Korean 
Conflict, but did not enter active duty due to the severity 
of his pre-existing congenital eye disorder.  On this basis, 
he maintains there must have been an increase in the severity 
of the congenital left eye disorder during his reserve 
service.  Yet the documentary evidence and the appellant's 
argument both support the conclusion he had one period of 
"active military service", from January 1943 to February 
1946.  His service in the reserves, which he termed as 
service in the "active reserves", is not within the 
definition of "active military, naval, or air service" for 
which service connection may be established.  Thus, his 
argument as to the meaning of his physical disqualification 
for active military service in May 1951 is of no 
applicability in this case.  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except (1) 
as to defects, infirmities, or disorders noted at entrance 
into service, or (2) where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  
38 C.F.R. § 3.304(b) (2004).  A preexisting injury or disease 
(in this case, possibly the scoliosis) will be considered to 
have been aggravated by active service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306(a) (2004).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
This includes medical facts and principles that may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. 
§ 1153 (West 2002); 38 C.F.R. § 3.306(b) (2004).  

Developmental or congenital abnormalities are not injuries or 
diseases for which service connection can be established.  
38 C.F.R. § 3.303 (2004).  However, service connection may be 
granted for diseases (but not defects) of congenital, 
developmental, or familial origin, if the evidence as a whole 
establishes that the condition in question was incurred in or 
aggravated during service within the meaning of VA law and 
regulations.  VAOPGCPREC 82-90.  

The service medical records are not in the claims file, 
having been destroyed in a 1973 fire at the National 
Personnel Records Center (NPRC) in St. Louis, Missouri.  
Available service personnel records indicate the appellant 
served as a finance clerk in the United States computing pay 
and allowances due enlisted personnel and commissioned 
officers.  The appellant executed a NA Form 13055 in January 
2003, wherein he reported he had an eye disorder that existed 
prior to enlistment that was not treatable or treated in 
service.  

In a statement received in October 2002, a private physician 
reported the appellant "had a retinal detachment (left) in 
1999.  This and subsequent complications resulted in loss of 
the left eye.  He is correctable to 20/25 vision in the right 
eye."  In a February 2003 report, this same physician 
indicated the appellant had been treated since 1994 for 
decreased visual acuity in the left eye considered due to a 
congenital cataract.  Also noted was a history of bilateral 
myopia (essentially nearsightedness, a refractive error) and 
left-eye astigmatism (another form of refractive error).  It 
was noted the appellant underwent uneventful cataract surgery 
for the left eye in February 1997 that returned the visual 
acuity in that eye to 20/40.  In October 1999, however, the 
appellant noted a marked decrease in left eye acuity and the 
physician diagnosed retinal detachment in that eye.  The 
physician noted that a "risk factor for retinal detachment 
is pre-existing myopia."  The record includes the November 
1999 surgical report for retinal detachment of the left eye, 
with the following procedures: Pars plana vitrectomy, 
cryotherapy, endo laser, retinectomy, air fluid exchange and 
injection of silicon oil.  The physician continued in the 
February 2003 report that complication from this surgery 
resulting in the loss of the left eye and the need for use of 
a prosthetic eye.  The physician concluded: "In summary, 
[the appellant] has a long-standing history of myopia, which 
gave him an increased risk of retinal detachment, which 
occurred in the left eye.  This eye also suffered from 
congenital cataract and was moderately amblyopic due to that 
condition."  

The 1999 surgery was performed by another physician, whose 
clinical records beginning in October 1999 revealed a history 
of cataract extraction two and a half years earlier.  This 
physician wrote in a February 2003 statement that the retinal 
detachment occurred in conjunction with an associated retinal 
break probably related to a vitreous detachment; in other 
words, the retinal detachment was not a congenital condition.  

As to the appellant's initial contention, that his 1999 
retinal detachment was due to myopia related to his 
congenital cataract of the left eye, the evidence contains no 
medical opinion supporting such a connection.  Of interest to 
this allegation, the private physician who authored the 
statement received in February 2003 indicated the appellant 
had decreased visual acuity in the left eye due to a 
congenital cataract, with additional history of bilateral 
myopia and astigmatism, forms of refractive error.  The 
physician noted that a "risk factor for retinal detachment 
is pre-existing myopia", though there was no indication an 
etiologic link between the myopia and the congenital 
cataract.  In fact, the physician concluded the history of 
myopia gave him an increased risk of retinal detachment, and 
separately discussed the history of a congenital cataract.  
Moreover, myopia, as a refractive error, is not a disease or 
injury for which service connection can be established.  
38 C.F.R. § 3.303(b) (2004).  

As to his second allegation, that his congenital disorder 
underwent an increase in severity during his active service 
from 1943 to 1946, there is no medical evidence showing any 
complaints or treatment of the left eye congenital cataract 
during service.  As noted above, the appellant's focus on his 
reserve service of 1949 to 1951 is misplaced.  That he was 
denied entry into active service due to an unspecified malady 
cannot serve as evidence of an increased severity during his 
earlier service.  He acknowledged in a National Archives form 
he was not treated for the left eye congenital cataracts 
during his active service.  That the service medical records 
are missing certainly frustrates a complete understanding the 
appellant's service and his current claim, though his 
statement that he was not treated for the disorder in service 
means the records, if they were available, would not yield 
any information showing an increase in severity.  

In light of the evidence of record and based on this 
analysis, it is the determination of the Board that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for an eye disorder.  


	(CONTINUED ON NEXT PAGE)



ORDER

Service connection is denied for an eye disorder.  



	                        
____________________________________________
	WILLIAM YATES
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


